Citation Nr: 0026930	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  00-09 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1975.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1999, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a videoconference hearing before the 
undersigned Board member in August 2000, a transcript of 
which has been associated with the claims file.  The case has 
been forwarded to the Board of Veterans' Appeals (Board) for 
appellate review. 


REMAND

In conjunction with his videoconference hearing before the 
Board in August 2000 the veteran submitted private medical 
evidence which is pertinent to his claim for service 
connection.  He did not submit a waiver form.  The RO has not 
had the opportunity to review this evidence in conjunction 
with the claim of service connection for a right shoulder 
disorder.  The Board also notes that the veteran's 
representative apparently supplied a completed VA 4142 for 
the purpose of allowing the RO to obtain further medical 
treatment records from the veteran's private physician.

Any pertinent evidence that is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case (SSOC), unless the veteran 
or his representative waives this procedural right.  See 38 
C.F.R. § 20.1304(c) (1999).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request copies of any 
additional treatment records from the 
veteran's private physician.

2.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the issues currently 
in appellate status, to include 
consideration of all evidence submitted 
since the statement of the case.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellant 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



